DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communications filed on January 27, 2021. Amendments to claims 1, 5, 15, and 21 have been entered. Applicants are requested to note that the status identifier of claim 22 is incorrect. Claim 22 was added on October 18, 2019 after the prosecution started. Hence, the status identifier of claim 22 should be “Previously Presented”. Correction is required. Claims 1-7 and 15-27 are pending of which claims 6-7 and 27 are withdrawn from consideration as being drawn to a non-elected Species. Claims 1-5 and 15-26 have been examined. The rejections, allowable subject matter, and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-5 and 15-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method of performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a 
Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving by a device and from a transaction device, transaction data identifying a monetary withdrawal, by a user, from the transaction device located at or near a merchant location; receiving by the device and from a user device associated with the user, location data indicating a location of the user device at a time period after receiving the transaction data; receiving, by the device, historical transaction data and historical location data; training, by the device, a machine learning model, wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical transaction and historical location data to a minimum feature set to train the machine learning model and apply a classification technique to the minimum feature set, and performing pattern recognition using the minimum feature set; processing, by the device, the transaction data and the location data, with the machine learning model, to identify a merchant associated with the merchant location and with the transaction device, the machine learning model to: receive as input the transaction data and the location data, use the pattern recognition to predict that individuals who withdraw more than a threshold amount of money, from the particular transaction device, tend to -2-PATENTspend that money at a first merchant that is within a particular geographic distance of the transaction device, and that individuals who withdraw less than the threshold amount of money, from the particular transaction device, tend to spend that money at a second merchant that is within the particular geographic distance of the transaction device, and output information identifying the merchant based on the pattern recognition; utilizing, by the device, natural language processing on information identifying the merchant to generate a notification requesting that the user identify an amount of the monetary withdrawal from the transaction device that was spent with the merchant; determining, by the device, a particular time to provide the notification to the user device based on the information identifying the merchant; providing, by the device, the notification to the user device at the particular time; receiving, by the device and from the user device, a response indicating the amount of the monetary withdrawal from the transaction device that was spent with the merchant, wherein the response is provided by the user device based on the notification; utilizing, by the device, natural language processing to parse the response and identify the amount of the monetary withdrawal that was spent with the merchant; associating, by the device, the amount of the monetary withdrawal with information identifying the merchant, a category of the merchant, and an account of the user; and performing, by the device, one or more actions based on associating the amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions. That is, other than,  generic devices (the device, the user device, and the transaction device), nothing in the claim precludes the steps from being performed as a method of organizing human activity. The machine learning model using an artificial neural network processing technique is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a device and two peripheral devices to perform all the steps. A plain reading of Figures 1-3 and associated descriptions in at least paragraphs 52-62 of the Applicant’s specification reveals that the device (including the verification platform – mentioned in the Specification but not recited in the claim) may include one or more personal computers, workstation computers, server devices, or other types of computation and/or communication devices suitably programmed is used execute the claimed steps. The machine learning model using an artificial neural network processing technique is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The peripheral devices (namely the transaction device and the user device) are generic computer devices. For example, paragraph 59 of the Applicant’s specification reveals that the user device may include a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a desktop computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device. Similarly, descriptions in at least paragraphs 45-46 of the Applicant’s specification reveals that the transaction device may include an automated teller machine (ATM) device, a point of sale (POS) device, a kiosk device, and/or the like. The device in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “receiving by a device and from a transaction device, transaction data identifying a monetary withdrawal, by a user, from the transaction device located at or near a merchant location; receiving by the device and from a user device associated with the user, location data indicating a location of the user device at a time period after receiving the transaction data; receiving, by the device, historical transaction data and historical location data; training, by the device, a machine learning model, wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical transaction and historical location data to a minimum feature set to train the machine learning model and apply a classification technique to the minimum feature set, and performing pattern recognition using the minimum feature set; processing, by the device, the transaction data and the location data, with the machine learning model, to identify a merchant associated with the merchant location and with the transaction device, the machine learning model to: receive as input the transaction data and the location data, use the pattern recognition to predict that individuals who withdraw more than a threshold amount of money, from the particular transaction device, tend to -2-PATENTspend that money at a first merchant that is within a particular geographic distance of the transaction device, and that individuals who withdraw less than the threshold amount of money, from the particular transaction device, tend to spend that money at a second merchant that is within the particular geographic distance of the transaction device, and output information identifying the merchant based on the pattern recognition; utilizing, by the device, natural language processing on information identifying the merchant to generate a notification requesting that the user identify an amount of the monetary withdrawal from the transaction device that was spent with the merchant; determining, by the device, a particular time to provide the notification to the user device based on the information identifying the merchant; providing, by the device, the notification to the user device at the particular time; receiving, by the device and from the user device, a response indicating the amount of the monetary withdrawal from the transaction device that was spent with the merchant, wherein the response is provided by the user device based on the notification; utilizing, by the device, natural language processing to parse the response and identify the amount of the monetary withdrawal that was spent with the merchant; associating, by the device, the amount of the monetary withdrawal with information identifying the merchant, a category of the merchant, and an account of the user; and performing, by the device, one or more actions based on associating the amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user”, minus the italicized portions, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 15 and 21 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-5, 16-20 and 22-26, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 17 and 22, the steps “wherein performing the one or more actions includes one or more of: storing information identifying an association of the amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user; generating a budget for the user based on the information identifying the association of the amount of the monetary withdrawal the information identifying the merchant, the category of the merchant, and the account of the user; updating the budget for the user based on the information identifying the association of the amount of the monetary withdrawal the information identifying the merchant, the category of the merchant, and the account of the user; generating a search result based on the information identifying the association of the amount of the monetary withdrawal the information identifying the merchant, the category of the merchant, and the account of the user; or organizing the account of the user based on the information identifying the association of the amount of the monetary withdrawal the information identifying the merchant, the category of the merchant, and the account of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these steps describe the intermediate steps of the process.  
	In claims 3, 18 and 23, the steps “further comprising: determining that the transaction device is located at or near the merchant location based on one or more of: global positioning system (GPS) coordinates associated with the transaction device and the merchant location, third-party data, or a tag associated with the transaction device” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes the data used in the process. 
	In claims 4 and 24, the step “further comprising: determining that the transaction device is located near the merchant location based on a threshold distance between a location of the transaction device and the merchant location” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes an intermediate step of the process. 
	In claims 5, 20 and 25, the steps “wherein determining the particular time to provide the notification to the user device includes: determining, based on the location data, that the user is leaving the merchant location; and 	determining the particular time when the user is leaving the merchant location” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because they describe the data/information used in the process.	 
	In claims 19 and 26, the steps “wherein the one or more processors are further to: calculate a distance between a location of the transaction device and the merchant location; determine whether the distance satisfies a threshold distance; and determine that the transaction device is located at or near the merchant location when the distance satisfies the threshold distance” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because they describe the intermediate steps of the process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Allowable Subject Matter
4.	Claims 1-5 and 15-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The statement of reasons for the indication of allowable subject matter over prior art was already detailed in the last Office action mailed on February 13,2020 and hence, is not discussed here. 

Response to Arguments

5.	In response to Applicants arguments on pages 16-32 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence all the details of the rejection are not repeated here. 
The claim(s) recite a method of performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions. The steps of the claim (claim 1 for example), when considered collectively as an ordered combination, are directed to the overall abstract idea of a method of performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user. Performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user includes generating a budget for the user, updating the budget for the user and/or organizing the account of the user. These activities are various forms of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The Applicants’ assertion on page 18 of the remarks “at least because the training and processing of the machine learning model is extra solution activity but instead is part and parcel with identifying the amount spent and the merchant involved in the monetary purchase transaction, and representative claim 1 recites a variety of non-human activities” is not persuasive because identifying the amount spent and the merchant involved in the monetary purchase transaction is a part of analyzing sales activities or behaviors. Further, the Applicants’ assertion on pages 19-20 of the remarks such as “training by the device, a machine learning model using an artificial neural network processing technique, wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical transaction and historical location data to a minimum feature set to train the machine learning model and apply a classification technique to the minimum feature set, and performing pattern recognition using the minimum feature set," and "processing, by the device, the transaction data and the location data, with the machine learning model, to identify a merchant associated with the merchant location and with the transaction device, the machine learning model to: receive, as input, the transaction data and the location data, use the pattern recognition to predict that individuals who withdraw more than a threshold amount of money, from a particular transaction device, tend to spend that money at a first merchant that is within a particular geographic distance of the transaction device, and that individuals who withdraw less than the threshold amount of money, from the particular transaction device, tend to spend that money at a second merchant that is within the particular geographic distance of the transaction device, and output information identifying the merchant based on the pattern recognition” is not persuasive because these are all intermediate steps of a process culminating in “performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user”. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). The fact that generic computer components such as the device, machine learning model using an artificial neural network processing technique, the transaction device are used in performing these tasks does not make the abstract idea any less abstract. Automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc. v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). Hence, the claims are directed to an abstract idea.
In response to Applicants arguments on pages 20-27 of the Applicant’s remarks that the present claims are patent eligible under Step 2A – Prong two, because they are directed to a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-3 and associated descriptions in at least paragraphs 52-62 of the Applicant’s specification reveals that the device (including the verification platform – mentioned in the Specification but not recited in the claim) may include one or more personal computers, workstation computers, server devices, or other types of computation and/or communication devices suitably programmed is used execute the claimed steps. The machine learning model using an artificial neural network processing technique is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The peripheral devices (namely the transaction device and the user device) are generic computer devices. For example, paragraph 59 of the Applicant’s specification reveals that the user device may include a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a desktop computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device. Similarly, descriptions in at least paragraphs 45-46 of the Applicant’s specification reveals that the transaction device may include an automated teller machine (ATM) device, a point of sale (POS) device, a kiosk device, and/or the like. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The Applicants are merely using these generic software components, on a device, to execute an abstract concept. The device in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The asserted features on page 22 of the remarks such as “identifying the one or more merchants and tracking the amount of the withdrawn money spent at each of the one or more merchants….. performing  dimensionality reduction to reduce the historical transaction and location data to a minimum feature set” are all statistical or mathematical concepts/techniques. Using these concepts/ techniques result in improvements in the abstract idea. It is a mathematical solution to a business problem. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
In response to Applicants arguments of features recited in the claims and also on pages 22-25 of the remarks “receiving, by a device and from a transaction device, transaction data identifying a monetary withdrawal, by a user, from the transaction device located at or near a merchant location," "receiving, by the device and from a user device associated with the user, location data indicating a location of the user device at a time period after receiving the transaction data," "receiving, by the device, historical transaction data and historical location data," "training by the device, a machine learning model using an artificial neural network processing technique, wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical transaction and historical location data to a minimum feature set to train the machine learning model and apply a classification technique to the minimum feature set, and performing pattern recognition using the minimum feature set," "processing, by the device, the Attorney Docket No. 0104-0248transaction data and the location data, with the machine learning model, to identify a merchant associated with the merchant location and with the transaction device, the machine learning model to: receive, as input, the transaction data and the location data, use the pattern recognition to predict that individuals who withdraw more than a threshold amount of money, from a particular transaction device, tend to spend that money at a first merchant that is within a particular geographic distance of the transaction device, and that individuals who withdraw less than the threshold amount of money, from the particular transaction device, tend to spend that money at a second merchant that is within the particular geographic distance of the transaction device, and output information identifying the merchant based on the pattern recognition," "utilizing, by the device, natural language processing on information identifying the merchant to generate a notification requesting that the user identify an amount of the monetary withdrawal from the transaction device that was spent with the merchant," "determining, by the device, a particular time to provide the notification to the user device based on the information identifying the merchant," "providing, by the device, the notification to the user device at the particular time," "receiving, by the device and from the user device, a response indicating the amount of the monetary withdrawal from the transaction device that was spent with the merchant, wherein the response is provided by the user device based on the notification," "utilizing, by the device, natural language processing to parse the response and identify the amount of the monetary withdrawal that was spent with the merchant," "associating, by the device, the amount of the monetary withdrawal with information identifying the merchant, a category of the merchant, and an account of the user," and "performing, by the device, one or more actions based on associating the amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user” may be characterized as an improvement in the abstract idea of “a method of performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea). 
Applicants’ invention is a business solution to a business problem. It is not a technological solution to a technological problem. In the Applicant’s invention, the technology is merely applied to the abstract idea. Training a model is not a new concept. Any model when it is being developed/tested/updated or trained needs data, which could be input from various sources. Using generic software specifically programmed to perform the functions of a model makes the training efficient compared a manual process. Hence, training using specifically two inputs to perform pattern recognition and once the model is trained, outputting information identifying a merchant associated with the merchant location and with the transaction device is merely a field of use of this generic technology. The features such as “using the pattern recognition to predict that individuals who withdraw more than a threshold amount of money, from a particular transaction device, tend to spend that money at a first merchant that is within a particular geographic distance of the transaction device, and that individuals who withdraw less than the threshold amount of money, from the particular transaction device, tend to spend that money at a second merchant that is within the particular geographic distance of the transaction device…. identifying the merchant based on the pattern recognition” are all applications of statistical methods to solve a business problem. The device is merely a platform on which the abstract idea is implemented. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants’ arguments are not persuasive. 
In response to Applicants arguments on pages 28-32 of the Applicant’s remarks that the present claims are patent eligible under Step 2B, because they recite additional elements that amount to “significantly more” than the judicial exception, the Examiner respectfully disagrees. 
	As discussed in the rejection under Step 2B of the analysis the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a device, two peripheral devices and a machine learning model using an artificial neural network processing technique to perform the steps recited in the claim, minus the italicized portions, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible.
In response to Applicant’s arguments based on the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a device, two peripheral devices and a machine learning model using an artificial neural network processing technique to perform all the steps. A plain reading of Figures 1-3 and associated descriptions in at least paragraphs 52-62 of the Applicant’s specification reveals that the device (including the verification platform – mentioned in the Specification but not recited in the claim) may include one or more personal computers, workstation computers, server devices, or other types of computation and/or communication devices suitably programmed is used execute the claimed steps. The machine learning model using an artificial neural network processing technique is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The peripheral devices (namely the transaction device and the user device) are generic computer devices. For example, paragraph 59 of the Applicant’s specification reveals that the user device may include a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a desktop computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device. Similarly, descriptions in at least paragraphs 45-46 of the Applicant’s specification reveals that the transaction device may include an automated teller machine (ATM) device, a point of sale (POS) device, a kiosk device, and/or the like. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a generic computing components, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “devices” are somehow made more efficient or that the manner in which the devices carries out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in business decisions relating to “receiving different sets of data from different sources; training a machine learning model to perform certain statistical functions including performing dimensionality reduction to reduce the data to a minimum feature set and performing pattern recognition using the minimum feature set; outputting information identifying a merchant; utilizing natural language processing on outputted information to generate and provide a notification; receiving a response based on the notification; utilizing natural language processing to parse the response and identify additional information; and performing one or more actions based on a criteria and additional information” in the context of performing one or more actions based on associating an amount of the monetary withdrawal with the information identifying the merchant, the category of the merchant, and the account of the user, for which computer devices are used as tools in their ordinary capacity. In Summary, the devices are merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s other arguments with respect to pending claims have been considered but are not persuasive.  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Chrapko et al. (US Pub. 2020/0301969 A1) discloses systems, devices, and methods for searching for entities based on trust score and geography. The trust score may be calculated between entities including, but not limited to, human users, groups of users, organizations, or businesses/corporations and may take into account a variety of factors, including verification data, network connectivity, publicly available information, ratings data, group/demographic information, location data, and transactions to be performed, among others. A user may search for entities within a certain geographic location that meet a desired trust score. The results of the search may be generated for display on a user device, for example, by generating a map that shows the current location of the user device and the identified entities. The search may be filtered by entering an anticipated activity or transaction to be performed or desired by the user, and thereby returning entities that are associated with the activity or transaction.
	(b) Liu et al. (US Pub. 2020/0111096 A1) discloses systems and methods for Artificial Intelligence (AI)-based systems and methods for conditional electronic processing that utilize enhanced AI technologies to facilitate and also automatically recommend smart transaction conditions for optimized and multi-factor electronic conditional transaction processing. An AI engine may utilize AI technologies, including facial recognition, voice recognition and/or natural language processing to parse and process the real-time input data to extract conditionally relevant meaning. The aggregated data may be continuously evaluated to determine whether the one or more smart transaction conditions is met. The determination that the one or more smart transaction conditions has been met, may trigger the AI engine to call, via an API couple to the communication interface that communicates with an account provider system, to automatically facilitate the conditional transaction.  
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

February 16, 2021